DETAILED ACTION
Applicant has amended claims 1, 11, 18  in the filed amendment on 2/5/2021. Claims 1-20 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in new ground of rejection.
Applicant argued the combination of cited reference do not teach amended claims 1, 11 and 18.  In response to Applicant’s argument, claims are rejected in new ground.
In addition, for claim 1, Fender teaches a system comprising: 
“a common dictionary module; a common dictionary processor in communication with the common dictionary module and operative to execute processor-executable process steps to cause the system to“ as a shared dictionary module in communication with a processor to execute steps to cause the system  (paragraphs 9-11): 
“define a common dictionary type, wherein the common dictionary type is a category of data values” as defining a code dictionary tokens 406 of a code dictionary 408 that is used by tables 100 and 106 is represented as a common dictionary type and the tokens 406 is a category name of data values e.g., Casey and Pat (figs. 4A-4C, paragraphs 73-75, 84-87);
“assign one or more characteristics to the common dictionary type” as assign one or more codes 410 as one or more characteristics to the code dictionary tokens 406 (paragraphs 73-75, figs. 4A-4C);
 “receive one or more data values of the category of data values” as receiving one or more name values of the category name of data values e.g., Casey and Pat when generating the dictionary 112 (figs. 4A-4C, paragraphs 87-88, 110);
“generate a common dictionary” as generate shared dictionary 514 (fig. 5B, paragraph 106).
Baer teaches the claimed limitations:
“wherein the assigned one or more characteristics define a structure for data values stored in the data storage table” as the assigned metadata such as name of each column and data type/word length of each column in the dictionary (fig. 3B, paragraphs 74-76) create a structure for storing c1’, c2’ c3’ as data values in the new table 350 (figs. 3B-3C, paragraphs 77-79),
“generate a common dictionary” as generate a data dictionary for two tables before and after exchanging two sub-partitions between the tables (fig. 4D, paragraph 21).
Claims 11 and 18 have the same claimed limitation subject matter as discussed in claim 1; thus claim 11 and 18 are rejected under the same reason as discussed in claim 1.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “wherein the compression imparts the assigned one or more characteristics of the common dictionary type to a definition for a table” in claims 1, 11, 18 was not described in figs. 5-6 the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed.
The dependent claims of claims 1, 11, 18 were rejected under the same reason as discussed in claims 1, 11, 18.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 11-13, 15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fender et al (or hereinafter “Fender”)( US 20190155930) in view of Baer et al (or hereinafter “Baer”) (US 20170109386).
As to claim 1, Fender teaches a system comprising: 
“a common dictionary module; a common dictionary processor in communication with the common dictionary module and operative to execute processor-executable process steps to cause the system to“ as a shared dictionary module in communication with a processor to execute steps to cause the system  (paragraphs 9-11): 
“define a common dictionary type, wherein the common dictionary type is a category of data values” as defining a code dictionary tokens 406 of a code dictionary 408 that is used by tables 100 and 106 is represented as a common 
“assign one or more characteristics to the common dictionary type” as assign one or more codes 410 as one or more characteristics to the code dictionary tokens 406 (paragraphs 73-75, figs. 4A-4C);
 “receive one or more data values of the category of data values” as receiving one or more name values of the category name of data values e.g., Casey and Pat when generating the dictionary 112 (figs. 4A-4C, paragraphs 87-88, 110);
“compress the common dictionary type, wherein the compression imparts the assigned one or more characteristics of the common dictionary type to a definition for a table, wherein the definition includes  the compressed dictionary type” as encode the common dictionary tokens 406 by assigning codes 410, the encoding imparts the codes to code dictionary 112 for table 100 or table 106 and the code dictionary 112 includes the encoded tokens 114 of the dictionary 408 (fig. 3B, 4B-4C, paragraphs 85-90);
 “generate a common dictionary” as generate shared dictionary 514 (fig. 5B, paragraph 106).
Fender does not explicitly teach the claimed limitation
wherein the assigned one or more characteristics define a structure for data values stored in the data storage table.
Baer teaches the claimed limitations:
“wherein the assigned one or more characteristics define a structure for data values stored in the data storage table” as the assigned metadata such as name of each column and data type/word length of each column in the dictionary (fig. 3B, paragraphs 74-76) create a structure for storing c1’, c2’ c3’ as data values in the new table 350 (figs. 3B-3C, paragraphs 77-79),
“generate a common dictionary” as generate a data dictionary for two tables before and after exchanging two sub-partitions between the tables (fig. 4D, paragraph 21).
Baer and Fender disclose a method for creating column dictionary type for a database.  These references are in the same field with application’s endeavor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Baer’s teaching of the assigned metadata such as name of each column and data type/word length of each column in the dictionary create a structure for storing c1’, c2’ c3’ as data values in the new table 350 to Fender’s system in order to reduce size of dictionary and cost of assigning codes, and further to  reduce an amount of data stored in a table.
As to claim 2, Fender teaches the claimed limitation “wherein the common dictionary is accessible by two or more data storage tables” as the dictionary 408 as common dictionary is accessible by two tables 100 and 106 (figs. 4A-4C, paragraphs 42-43, 67-68, 73-74).

As to claim 4, Fender teaches the claimed limitation "wherein the common dictionary type is a data object” as a data object (paragraphs 7, 12, 52).
As to claim 5, Fender teaches the claimed limitation "an in-memory data storage” as in-memory ( paragraph 70).
As to claims 6, 13, Fender teaches the claimed limitation “processor-executable process steps to cause the system to: execute a second compression process with respect to the compressed data in the dictionary” as executing a search compression process with respect to the compressed data in dictionary of host 504 (Fender: paragraphs 71-73).
As to claims 8, 15, 19, Fender teach the claimed limitation " create a definition for a data storage table, wherein the definition references the common dictionary type” as create a definition for a data storage table, wherein the definition references the common dictionary type ( figs. 5B-5C, paragraphs 106-112).
Claim 11 has the same claimed limitation subject matter as discussed in claim 1; thus claim 11 is rejected under the same reason as discussed in claim 1.  In addition, Fender teaches the limitations:
receiving data of the category of data values” as receiving one or more name values of the category name of data values e.g., Casey and Pat when generating the dictionary 112 (figs. 4A-4C, paragraphs 87-88, 110);
3Application No.: 15/437,647 “wherein the common dictionary is accessible by two or more data storage tables” as the dictionary 408 as common dictionary is accessible by two tables 100 and 106 (figs. 4A-4C, paragraphs 42-43, 67-68, 73-74).
Baer teaches the claimed limitation “wherein the common dictionary is accessible by two or more data storage tables” as the common dictionary is accessible by two or more data storage tables (paragraph 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Baer’s teaching of the assigned metadata such as name of each column and data type/word length of each column in the dictionary to create a structure for storing c1’, c2’ c3’ as data values in the new table 350 to Fender’s system in order to reduce size of dictionary and cost of assigning codes, and further to  reduce an amount of data stored in a table.
Claim 18 has the same claimed limitation subject matter as discussed in claims 1,11,2; thus claim 18 is rejected under the same reason as discussed in claims 1,11, 2. In addition, Fender further teaches a non-transitory computer-readable medium storing program code, the program code executable by a computer system to cause the computer system to (paragraphs149-150).
Claims 7,14 are rejected under 35 U.S.C. 103 as being unpatentable over Fender in view of Baer and further in view of Li et al (or hereinafter “Li”) (US 20180089261)
As to claims 7, 14, Fender teaches the claimed limitation "wherein the one or more characteristics include data type, size, a label or description, unique indicator, a and encoding” as one or more characteristics includes data type, size, integer, string, unique ID, encoding and label (Fender: paragraph 93, figs. 5A-5C).  Li teaches the claimed limitation “wherein the one or more characteristics include data type, size, decimals, a label or description, nullable indicator, unique indicator, a list of possible value ranges and encoding” as wherein the one or more characteristics include data type, size, decimals, a label or description, nullable indicator, unique indicator, a list of ranges and encoding (paragraphs 32, 33, 86, 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Li’s teaching to Fender’s system in order to allocate much greater fast-access main memory to query operations on tables with large data sets and to fit more data into the volatile memory.
Claims 7,14 are rejected under 35 U.S.C. 103 as being unpatentable over Fender in view of Baer and further in view of Stearn et al (or hereinafter “Stearn”) (US 20170109421).
As to claims 7, 14, Fender teaches the claimed limitation "wherein the one or more characteristics include data type, size, a label or description, unique indicator, a and encoding” as one or more characteristics includes data type, size, integer,  unique ID, encoding and label (Fender: paragraph 93, figs. 5A-5C). Stearn teaches the claimed limitation “wherein the one or more characteristics include data type, size, decimals, a label or description, nullable indicator, unique indicator, a list of possible value ranges and encoding” as wherein the one or more characteristics include data type, size, decimals, a label or description, nullable indicator, unique indicator, a list of ranges and encoding (paragraphs 5, 10, 16, 22-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Steam’s teaching to Fender’s system in order to allocate much greater fast-access main memory to query operations on tables with large data sets and to fit more data into the volatile memory.
Claims 9-10,16-17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fender in view of Baer and further in view of Baskett et al (or hereinafter “Baskett”) (US 20140304275).
As to claims 9, 16, 20, Fender does not teach the claimed limitation "further comprising processor-executable process steps to cause the system to: receive a request for one or more data values from at least one application; identify the common dictionary type as a source of the one or more data values; retrieve the one or more data values from the common dictionary; and return the retrieved data values to the at least one application”.  Baskett teaches receiving a query for one value from an application and identifying values from common dictionary that are shared by rows of a table and return value as source to the application (fig. 6 paragraphs 73-79). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
As to claims 10,17, Fender and Baskett teach the claimed limitation ‘processor-executable process steps to cause the system to: manipulate the one or more retrieved data values; and return the one or more manipulated retrieved data values to the at least one application” as provide results to the search engine management tool 502 (Fender: paragraph 163; Baskett: fig. 6).










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimizu (US 20190018851)








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/Primary Examiner, Art Unit 2169